Citation Nr: 0838525	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-00 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for back strain 
with degenerative changes, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from September 1984 to June 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.

The Board also notes that the veteran was provided a 
Statement of the Case in June 2007 on the issues of 
entitlement to a higher initial rating for his major 
depressive disorder and entitlement to a total rating based 
on unemployability due to service-connected disabilities.  In 
the cover letter sent with the Statement of the Case, he was 
informed of the requirement that he submit a substantive 
appeal to perfect his appeal with respect to these issues.  
The veteran's claim for a total rating based on 
unemployability was thereafter resolved by a Decision Review 
Officer decision in December 2007 granting the claim.  Since 
the issuance of the Statement of the Case, the initial rating 
issue has not been addressed in any correspondence from the 
veteran or his representative.  Therefore, the Board has 
concluded that the veteran is not currently seeking appellate 
review with respect to this issue.


FINDING OF FACT

1.  Throughout the period of this claim, the veteran's back 
disability has been manifested by limitation of motion, but 
it has not caused ankylosis or any incapacitating episodes 
necessitating bed rest prescribed by a physician. 

2.  Prior to October 10, 2007, the veteran's back disability 
was productive of neurological impairment in the left lower 
extremity that more nearly approximates moderate than 
moderately severe incomplete paralysis of the sciatic nerve.

3.  On and after October 10, 2007, the back disability has 
not been productive of neurological impairment in either 
lower extremity.

CONCLUSIONS OF LAW

1.  During the period of this claim prior to October 10, 
2007, the criteria for a 40 percent rating, but not higher, 
for functional impairment of the back and the criteria for a 
separate 20 percent rating, but not higher, for neurological 
impairment in the left lower extremity were met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5237, 5241, 5243, § 4.124a, Diagnostic Code 8520 (2007).

2.  On and after October 10, 2007, the criteria for more than 
a single 40 percent rating for back disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5237, 5241, 5243, § 4.124a, 
Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
back disability.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The record reflects that the veteran was provided fully-
compliant VCAA notice in a letter mailed in May 2008.  
Although this notice was not provided until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the receipt of all 
pertinent evidence, the RO readjudicated the veteran's claim.  
There is no indication in the record or reason to believe 
that the ultimate decision of the RO would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board further notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  The veteran 
recently reported that he has been on Social Security 
Disability since 1996 due to his back disability.  These 
records are associated with the claims folder.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate this claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Lumbosacral strain and degenerative arthritis of the spine 
are to be evaluated under the general rating formula for 
rating diseases and injuries of the spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237 and 5242.  Intervertebral disc 
syndrome will be evaluated under the general formula for 
rating diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004).

The formula for rating intervertebral disc syndrome on the 
basis of incapacitating episodes provides that a 60 percent 
evaluation is warranted when there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  
Note 1 following the formula provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, a 40 percent evaluation is 
warranted if forward flexion of the thoracolumbar spine is to 
30 degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent rating is warranted 
if there is unfavorable ankylosis of the entire thoracolumbar 
spine.  

Note: (1) following the formula provides that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be separately 
rated under an appropriate diagnostic code.  Note: (5) 
following the formula provides that for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 (2007) concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
(2007) concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 (2007) 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected back disability.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.

The veteran was granted service connection for lumbosacral 
strain in a January 1989 rating decision, which also rated 
the disability as noncompensably disabling.  In an April 1996 
rating decision, the rating was increased to 20 percent.  The 
20 percent rating remained in effect when the veteran's 
current claim for an increased rating was received on 
September 30, 2005.  In the April 2006 rating decision on 
appeal, the RO reclassified the service-connected disability 
as chronic back strain with degenerative changes in the 
lumbar spine and radicular pain in the left leg.  In this 
decision, the RO granted a 40 percent rating, effective 
September 30, 2005, under Diagnostic Code 5237.

Following a review of the record, the Board concludes that 
the functional impairment of the veteran's spine does not 
warrant more than a 40 percent rating, but a separate 10 
percent rating for neurological impairment in the left lower 
extremity is warranted during the period of this claim prior 
to October 10, 2007.  

Initially, the Board observes that while it is undisputed 
that the veteran has pain and limitation of motion of the low 
back that meet the criteria for a 40 percent rating, the 
record is devoid of evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.  Both of the VA examinations 
provided in response to the veteran's claim revealed that he 
retains some motion of his thoracolumbar spine.  Accordingly, 
a rating in excess of 40 percent is not warranted for the 
functional impairment of the thoracolumbar spine.  

With respect to neurological impairment, the Board notes that 
the veteran's initial VA examination in response to this 
claim was performed in January 2006.  The veteran complained 
of low back pain and reported that the pain went down his 
left leg with walking or bending.  The examination disclosed 
vibratory sensation was a little decreased at the left ankle.  
In addition, sensation to light touch and sharp touch were 
decreased in the left L1 distribution.  In addition, the 
veteran had an antalgic gait with the left leg.  Reflexes 
were normal.  The examiner did not indicate that atrophy was 
present.  The examiner diagnosed chronic back strain, with 
radicular pain in the left leg and degenerative changes of 
the lumbar spine.  

In the Board's opinion the decreased sensation and the 
radicular pain in the veteran's left leg found on the January 
2006 examination establish the presence of moderate 
incomplete paralysis of the sciatic nerve and entitle the 
veteran to a separate 20 percent rating under Diagnostic Code 
8520 during the period of this claim prior to October 10, 
2007.  In view of the normal reflexes, the absence of 
atrophy, and the degree of sensory impairment noted at the VA 
examination, the Board concludes that the impairment does not 
more nearly approximate moderately severe incomplete 
paralysis.  Therefore, more than a separate rating of 20 
percent for the neurological impairment is not warranted.

At a VA examination on October 10, 2007, sensory and motor 
findings in the lower extremities were normal.  In addition, 
there is no other evidence of neurological impairment in 
either lower extremity during the period beginning October 
10, 2007.  Therefore, a separate compensable rating for 
neurological impairment is not warranted during the period 
beginning October 10, 2007.

The Board has also considered whether there is any other 
schedular basis for granting this claim but has found none.  
In particular, the Board notes that a higher rating is not 
warranted on the basis of incapacitating episodes.  In this 
regard the Board notes that the report of the October 2007 VA 
examination indicates that there had been no incapacitating 
episodes in the last 12 months.  In fact, there is no 
evidence showing that a physician has prescribed bed rest for 
the veteran for any incapacitating episode during the period 
of this claim.  

The Board has also considered whether a higher rating is 
warranted on an extra-schedular basis.  By regulation, an 
extra-schedular rating may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2007).  
In determining whether a case should be referred for extra-
schedular consideration, the Board must compare the level of 
severity and the symptomatology of the claimant's disability 
with the established criteria provided in the rating schedule 
for disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Here, the record reflects that the veteran has not required 
frequent hospitalizations for his back disability and that 
the manifestations of the disability are consistent with 
those contemplated by the schedular criteria.  Accordingly, 
the Board has concluded that referral of this case for extra-
schedular consideration is not in order.


							(CONTINUED ON NEXT PAGE)



ORDER

The Board having determined that the veteran's back 
disability warrants a 40 percent rating for functional 
impairment of the back throughout the period of this claim 
and a separate rating of 20 percent for neurological 
impairment in the left lower extremity during the period of 
this claim prior to October 10, 2007, the benefit sought on 
appeal is granted to this extent and subject to the criteria 
applicable to monetary benefits.  




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


